Citation Nr: 0215087	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for hearing 
loss disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for gum disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss in a September 1984 rating decision.  The 
veteran was notified of that decision, and of his appellate 
rights and procedures in September 1984.  The veteran not did 
file a notice of disagreement within the time period for such 
action.

2.  The additional evidence received since the September 1984 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for entitlement to service connection for hearing loss.

3.  There is no competent medical evidence relating the 
veteran's current hemorrhoid disability to any disease or 
injury incurred during active military service.

4.  Competent medical evidence of chronic gum disease during 
or subsequent to service is not of record.



CONCLUSIONS OF LAW

1.  The September 1984 rating decision denying entitlement to 
service connection for hearing loss is final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hearing loss is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5100 et. seq., 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A hemorrhoid disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  The criteria for entitlement to disability compensation 
or outpatient dental treatment for gum disease have not been 
met.  38 U.S.C.A. §§ 1110, 1712 (West Supp. 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2002); 38 C.F.R. §§ 3.381, 4.149 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The RO denied service connection for hearing loss in 
September 1984, on the basis that hearing loss was not 
diagnosed during or within one year following separation from 
service.  The veteran was notified of this decision and his 
procedural and appellate rights by a September 1984 letter; 
however, he did not appeal.  Prior unappealed decisions of 
the RO are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.160(d), 20.302(a).  However, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).

The regulation defining new and material evidence has been 
amended, effective for claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As this claim was filed in March 1999, the previous version 
of the regulation must be applied. 

New and material evidence in this case, therefore, means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

At the time of the September 1984  decision, the evidence 
included the veteran's claim, several statements, service 
medical records, and an August 1984 VA examination report.  
Service medical records show no complaints, findings, or 
diagnosis of hearing loss.  At the veteran's February 1971 
separation examination, the audiogram revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
10

10
RIGHT
10
10

10

At an August 1984 VA ear examination, the veteran complained 
of decreased hearing for several years and reported that he 
was in a Armored Division in service.  The impression was 
sensorineural hearing loss.  The diagnosis was impaired 
hearing.  

In his initial claim and multiple statements, the veteran 
contended that his hearing loss began in service when he was 
exposed to noise from howitzer and tank guns.
The RO, in its September 1984 decision, denied service 
connection for hearing loss on the basis that the veteran's 
hearing loss was not incurred in service and was not 
diagnosed within one year of service.  This decision is 
final.

Evidence submitted since the September 1984 decision includes 
VA medical records from 1999 to 2002 and the veteran's 
statements.  The VA medical evidence of record does not 
contain any diagnosis of hearing loss or any medical opinions 
relating the veteran's hearing loss disability to service or 
to aggravation therein.  
The Board notes that although this medical evidence is new, 
in that it was not previously of record, it does not provide 
any evidence of hearing loss.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Thus, it is not material to the claim.

The Board also considered the statements of the veteran in 
support of his claim.  The veteran is competent to report 
that on which he has personal knowledge, but the record does 
not show that he has the necessary medical training and/or 
expertise to diagnose a medical condition.  Consequently, 
these statements do not qualify as material evidence and are 
insufficient to reopen the claim.  See Layno v.  Brown, 6 
Vet. App. 465, 470 (1994).; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, these contentions are the same as 
those previously made to the RO.  Thus, this evidence is not 
new.  See Reid, 2 Vet. App. 312. 

Thus, the Board finds that none of the evidence submitted 
since the September 1984 RO decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The claimant has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
entitlement to service connection for hearing loss.

II.  Service connection

The veteran is seeking service connection for hemorrhoids and 
gum disease.  The veteran contends that these problems began 
in service and continued after service. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Although the veteran alleged that he served in combat, the 
evidence of record does not indicate that he served in 
combat.  Moreover, the veteran does not contend that his 
hemorrhoids or gum disease were the result of combat.  Thus, 
38 U.S.C.A. § 1154(b) is not applicable in this case.

A.  Hemorrhoids

Service medical records do not reflect that the veteran was 
treated in service for hemorrhoids.  The veteran's February 
1971 separation examination revealed a normal anus and rectum 
and there was no history of hemorrhoids.  

The first evidence of record of hemorrhoids subsequent to 
service is a June 1999 VA examination report indicating that 
the veteran had a hemorrhoidectomy in 1970 during service.  
It was noted that after service the veteran did not have any 
hospitalizations or surgeries.  On rectal examination, there 
were three small nonthrombosed nonbleeding hemorrhoids noted.  
A diagnosis was not provided.  Subsequent VA medical records 
from December 2000 to April 2001 show no findings or 
diagnoses of hemorrhoids.

There is no indication that the VA physician reviewed the 
veteran's entire claims file to include his service medical 
records.  The Court of Appeals for Veterans Claims has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, while 
the veteran reported a hemorrhoidectomy during service, 
service medical records do not support this statement.

The veteran is competent to report that of which he has 
personal knowledge.  See Layno, 6 Vet. App. at 470.  The 
veteran is not, however, competent to provide a medical 
opinion, as there is no evidence of record that the veteran 
has specialized medical knowledge or is competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

The evidence does not support the veteran's statement to a 
physician that he had hemorrhoids during service and the 
first medical evidence of hemorrhoids was in June 1999, more 
than 25 years after service.  Moreover, the record does not 
contain a medical opinion relating the veteran's hemorrhoids 
to his service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hemorrhoids.  Accordingly, this claim is 
denied.

B.  Gum disease

The veteran is seeking service connection for gum disease.  
In his claim for gum disease, he did not specify whether he 
was seeking treatment, compensation, or both.  He did not 
report having had any dental injuries.

Service dental records show no complaints, findings, or 
diagnosis of gum disease. At the veteran's February 1971 
separation examination, the evaluation of the mouth was 
normal.

The first evidence of record of gum disease following service 
is the June 1999 VA examination report noting that the 
veteran had gum disease in Germany in 1969 and that it healed 
up.  VA medical records do not show any complaints, findings, 
or diagnosis of gum disease.  As noted above, CAVC has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore, 8 Vet. App. at 409.  Thus, while the veteran 
reported treatment for gum disease during service, service 
medical records do not support this statement.

At the time the veteran submitted his current dental claim, 
governing regulations provided that service connection would 
be granted for disease or injury of individual teeth and the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a) 
(1998).  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).  

In June 1999, the governing regulations, 38 C.F.R. §§ 3.381 
and 4.149, were amended.  64 Fed. Reg. 30,392-393 (June 8, 
1999).  The former 38 C.F.R. § 4.149 is now contained in 38 
C.F.R. § 3.381(a) (2002). 

The current version of 38 C.F.R. § 3.381 provides that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  Calculus; acute periodontal 
disease; third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and  impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service will not be considered service-
connected for treatment purposes.  38 C.F.R. § 3.381. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  After reviewing the entire claims 
file, the Board finds that the veteran has not presented any 
competent evidence showing that he has a dental disorder for 
which service-connected compensation may be granted.  
Periodontal disease is not considered to be a disorder for 
which compensation may be paid.  Accordingly, the Board 
concludes that the claim for disability compensation for gum 
disease must be denied.

Regarding the claim for dental treatment, the Board notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a).  The statutory presumption of soundness 
of condition at the time of entrance into active service will 
not be applicable in cases of dental conditions not disabling 
to a compensable degree.  38 C.F.R. § 3.381(d).

To receive VA outpatient dental treatment, a veteran must 
qualify under one of the categories of 38 U.S.C.A. § 1712(b), 
38 C.F.R. § 17.161 (2002).  Generally, veterans are eligible 
for a one-time correction of noncompensable service-connected 
dental conditions, and in the case of this veteran, who was 
honorably discharged from active duty in February 1971, the 
application for such treatment must have been filed within 
one year after his separation from service.  38 C.F.R. 
§ 17.161(b)(2)(i).  However, the record indicates that the 
veteran first applied for entitlement to service connection 
for dental disorder for purposes of obtaining outpatient 
dental treatment in March 1999, many years after final 
service separation.  Therefore, he is not entitled to the 
benefit sought on appeal under the aforementioned provisions.

Exceptions to the general rule permit outpatient dental 
treatment for veterans with compensable service-connected 
dental conditions; former prisoners of war; those having 
dental conditions which are associated with an aggravating 
service- connected medical disability; veterans having 
service-connected conditions rated 100 percent; those having 
dental conditions which are clinically determined to be 
complicating a medical condition currently being treated by 
the VA; and certain Chapter 31 vocational rehabilitation 
trainees.  Also, the significance of a finding that a dental 
condition is due to dental trauma during service is that the 
veteran may receive VA dental care for the condition, without 
the usual limitations of one-time treatment and timely 
application.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  The 
Board notes that it is neither claimed nor shown that the 
veteran has a dental condition due to service trauma, that he 
was a prisoner of war, or that he has a total compensation 
rating.  Related categories of eligibility for VA dental 
treatment are inapplicable to his case.  The veteran has not 
alleged any other basis for obtaining dental treatment under 
38 C.F.R. § 17.161 (2002) such as having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition, or having service-
connected disabilities which are rated as 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability.  Accordingly, the claim for 
dental treatment must be denied.

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas, 1 Vet. App. at 313.  
In this case, the RO has not indicated that it developed the 
veteran's claim pursuant to the VCAA.  However, as explained 
below, prior to the enactment of the law, the RO took action 
that is consistent with the notification and assistance 
provisions of the VCAA.  In light of the foregoing, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  In the 
September 2000 Statement of the Case, the RO informed the 
veteran of the reasons for which his claim had been denied 
and of the evidence needed to substantiate the claim and 
notified the veteran of all regulations pertinent to his 
claim.  Specifically, the veteran was advised that the VA has 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Additionally, the veteran was 
advised that when information sufficient to identify and 
locate the evidence, whether private or Federal. is provided, 
VA shall assist the veteran by requesting evidence directly 
from the source.  The veteran was advised that it was his 
duty to identify the evidence and provide all necessary 
authorizations.  Additionally, the veteran was informed that 
if VA could not obtain evidence identified, VA would notify 
the veteran of such and that it was then the veteran's 
responsibility to furnish this evidence.  The veteran was 
notified that he should advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, No. 
01-1536 (U.S. Vet. App. Oct. 3, 2002).      

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records and his VA 
clinical records.  Although the veteran has reported that his 
service medical records are not complete and that he was 
attempting to obtain records, he did specifically state what 
service medical records are not of record.  The veteran was 
offered the opportunity to submit additional evidence in 
support of his claim.  No additional evidence has been 
received.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist, and 
that under the circumstances of this case, additional 
development would serve no useful purpose. 38 C.F.R. § 19.9; 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard, 4 Vet. App. 384.   


ORDER

As new and material evidence has not been submitted, the 
veteran's petition to reopen his claim for service connection 
for hearing loss disability is denied.  Service connection 
for hemorrhoids is denied.  Service connection for gum 
disease, for the purpose of establishing entitlement to 
compensation and dental treatment, is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

